ACCEPTED
                                                                                      01-15-00567-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                               10/30/2015 10:41:13 AM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                             CAUSE NO. 1-15-00567-CV
                  ______________________________________________
                                                               FILED IN
  IN THE COURT OF APPEALS FOR THE FIRST DISTRICT   1st COURT  OF APPEALS
                                                         OF TEXAS
                                                       HOUSTON, TEXAS
                       AT HOUSTON, TEXAS          10/30/2015 10:41:13 AM
          ______________________________________________
                                                   CHRISTOPHER A. PRINE
                                                                   Clerk
       MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE
                 PETERSON, LONNY PETERSON,
                          Appellants

                                        V.

   CAROL ANNE MANLEY, DAVID PETERSON, SILVERADO SENIOR
   LIVING, INC. D/B/A SILVERADO LIVING CENTER-SUGAR LAND,
                            Appellees

                                      AND

                             CAUSE NO. 1-15-00586-CV
                  ______________________________________________

  IN THE COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS
                       AT HOUSTON, TEXAS
          ______________________________________________

       MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE
                 PETERSON, LONNY PETERSON,
                          Appellants

                                        V.

   CAROL ANNE MANLEY, DAVID PETERSON, SILVERADO SENIOR
   LIVING, INC. D/B/A SILVERADO LIVING CENTER-SUGAR LAND,
                            Appellees

         APPELLEE'S MOTION TO JOIN IN UNAGREED MOTION BY
           APPELLEE SILVERADO FOR JUDICIAL NOTICE AND
                      ADMINISTRATIVE RELIEF



070200/000001
376 - 1800780v1
                  Sarah Patel Pacheco
                  State Bar No. 00788164
                  pacheco-efile@craincaton.com
                  Kathleen Tanner Beduze
                  State Bar No. 24052205
                  beduze-efile@craincaton.com
                  Crain, Caton & James, P.C.
                  1401 McKinney St., Suite 1700
                  Houston, Texas 77010
                  (713) 658-2323 (Telephone)
                  (713) 658-1921 (Facsimile)

                  ATTORNEYS FOR APPELLEES




                    2
070200/000001
376 - 1800780v1
TO THE HONORABLE JUSTICES OF SAID COURT:

         1.       This Motion is filed on behalf of Carol Ann Manley and David

Peterson (“Appellees”) in both Cause No. 01-15-000567 and Cause No. 01-15-

000586.

         2.       Appellees agree with and hereby adopt and join in the Unagreed

Motion for Judicial Notice and Administrative Relief filed by Appellee Silverado

Senior Living, Inc. d/b/a Silverado Senior Living—Sugar Land (“Silverado”) on or

about October 28, 2015, for all purposes therein.

         3.       Accordingly, Appellees request that this Court take judicial notice, as

requested in Silverado’s Motion, assign both appeals to the same judicial panel, and

for all other general and equitable relief.




                                              1
070200/000001
376 - 1800780v1
                  Respectfully submitted,

                  CRAIN, CATON & JAMES
                  A PROFESSIONAL CORPORATION

                  By: /s/ Sarah Patel Pacheco
                         Sarah Patel Pacheco
                         State Bar No. 00788164
                         pacheco-efile@craincaton.com
                         Kathleen Tanner Beduze
                         State Bar No. 24052205
                         beduze-efile@craincaton.com
                         1401 McKinney St, Suite 1700
                         Houston, Texas 77010
                         (713) 658-2323 (Telephone)
                         (713) 658-1921 (Facsimile)

                        Attorneys for Appellees
                        Carol Manley and David Peterson




                    2
070200/000001
376 - 1800780v1
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been forwarded to:

           Philip M. Ross           Jill Young
           1006 Holbrook Road       Macintyre, McCulloch, Stanfield, Young, LLP
           San Antonio, TX 78218    2900 Weslayan, Suite 150
                                    Houston, Texas 77027

           Candice Schwager         Russ Jones
           1417 Ramada Drive        Underwood, Jones, Scherrer & Malouf, PLLC
           Houston, Texas 77062     5177 Richmond Avenue, Suite 505
                                    Houston, Texas 77056

                                    Pannal Alan Sanders
                                    Josh Davis
                                    Lewis Brisbois Bisgaard & Smith, LLP
                                    Weslayan Tower, Suite 1400
                                    24 Greenway Plaza
                                    Houston, Texas 77046

via facsimile and/or e-file on the 30th day of October, 2015.

                                      /s/ Kathleen Tanner Beduze
                                      KATHLEEN TANNER BEDUZE




                                         3
070200/000001
376 - 1800780v1